FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34195 Layne Christensen Company (Exact name of registrant as specified in its charter) Delaware 48-0920712 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1900 Shawnee Mission Parkway, Mission Woods, Kansas (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (913) 362-0510 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer x Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x There were 19,570,105 shares of common stock, $.01 par value per share, outstanding on December 2, 2010. LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2010 INDEX Page PART I ITEM 1. Financial Statements 1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 29 ITEM 4. Controls and Procedures 29 PART II ITEM 1. Legal Proceedings 31 ITEM 1A.
